                                                            !I ~-1 ~r·I)                ~._;hJ\
                                                            .,
                                                            : ; JJ'.)C. J't~: '.'.
                                                            I!" f._,L·--·
                                                                    \ )::- "''"!'•':" :\       '.-    f   . !
UNITED STATES DISTRICT COURT                                                -     ~ '-         '- -
                                                            '•   ! "\.<~ ....
SOUTHERN DISTRICT OF NEW YORK                                '                  ., .•


                                                     x
                                                             f    -   ~    ...._    '
                                                                                                      - -·/.    ~·r..--   -
                                                                                                          J1111;,;.p1J
UNITED STATES OF AMERICA
                                                            CONSENT PRELIMINARY ORDER
               - v.   -                                     OF FORFEITURE/
                                                            MONEY JUDGMENT
BASILIO RAMIREZ,
                                                            18 Cr. 434                            (JGK)
                            Defendant.

                                                     x

              WHEREAS, on or about June 18, 2018, BASILIO RAMIREZ (the

"defendant") ,        among         others,        was     charged                          in            a     five-count

Indictment,       18 Cr.     434     (JGK)    (the "Indictment"), with conspiracy

to steal government funds, in violation of Title 18, United States

Code,   Section       371     (Count      One);     theft             of                government              funds,          in

violation      of Title       18,    United :3tates Code,                                 Sections              641       and 2

(Count Two); conspiracy to commit bank fraud, in violation of Title

18, United States Code, Section 1349 (Count Three); bank fraud, in

violation of Title 18,               United States Code,                                 Sections 1344 and 2

(Count Four); and aggravated idertity theft, in violation of Title

18,   United      States     Code,     Sections          1028A(a) (1),                            1028A(b),               and    2

(Count Five);

              WHEREAS, the Indictment included a forfeiture allegation

as lo Counts One and Two of the Indictment, seeking forfeiture to

the   United      States,     pursuant        to    Title          18,                  United             States         Code,

Section     981 (a) (1) (C)       and Title        28,    United States Code,                                       Section

2461 (c),    of    any      and     all      property,           real                    and      personal,                that
constitutes or is derived from proceeds traceable to the commission

of the offenses charged in Counts One and Two of the Indictment,

including but        not    limited         to    a     sum of money            in     United States

currency    representing          the       amount          of   proceeds       traceable       to   the

commission of the offenses charged in Counts One and Two of the

Indictment that the defendant personally obtained;

             WHEREAS, on or about March 25, 2019, the defendant pled

guilty to Count Two of the Indictment, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count Two of the Indictment and agreed

to    forfeit,     pursuant    to      Title          18,    United States             Code,    Section

981 (a) (1) (C) and Title 28, Uni tee States Code, Section 2461 (c),                                  a

sum    of   money     equal       to     $50,525            in        United    States     currency,

representing the amount of proceeds traceable to the commission of

the offense charged in Count Two of the Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment    in     the     amount      of    $50,525             in    United     States       currency

representing       the     amount      of    proceeds             traceable       to     the    offense

charged     in    Count     Two     of      the        Indictment          that      the   defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                          the proceeds traceable to the

offense charged in Count Two of the Indictment that the defendant
personally obtained cannot be                   :ocated upon             the   exercise       of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED,                          by and between the

United     States   of America,           by    its     attorney         Geoffrey    S.       Berman,

United States Attorney, Assistant United States Attorney, Jacob R.

Fiddelman of counsel,             and the defendant,               and his counsel,           Marlon

Geoffrey Kirton,         Esq., that:

             1.     As a result of tte offense charged in Count Two of

the    Indictment,       to    which      the    defendant             pled    guilty,    a     money

judgment in the amount of $50,525 in United States currency                                      (the

"Money Judgment"),            representing the amount of proceeds traceable

to the offense charged in               Coun~      Two of the            Indictment that          the

defendant     personally          obtained,        shall          be    entered     against       the

defendant.

             2.     Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal      Procedure,           this         Consent           Preliminary        Order         of

Forfeiture/Money Judgment is                   final       as   to the defendant,          BASILIO

RAMIREZ, and shall be deemed part of the sentence of the defendant,

and shall be included in the jucigment of conviction therewith.

             3.     Al 1      payments     on     the       outstanding         money     judgment

shall be made by postal                money order,             bank or        certified check,

made   payabJ e,    in     this    instance,          to    the    United      c~tates    Marshals

Service,    and delivered by mail                lo     the     United States Attorney's
Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit,                      One St. Andrew's Plaza,

New York,        New York 10007 and shall indicate the defendant's name

and case number.

                 4.         The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and        the    United   States    shall   have    clear      title   to    such

forfeited property.

                 5.         Pursuant to Title 21,       United States Code,        Section

853 (p),    the        United States      is    a.ithorized    to   seek   forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.         Pursuant to Rule c'2.2 (b) (3) of the Federal Rules of

Criminal         Procedure,        the    United    States     Attorney's      Office      is

authorized to conduct any discovery needed to identify, locate or

dispose          of         forfeitable    property,         including       depositions,

interrogatories,              requests    for   production     of   documents      and   the

issuance of subpoenas.

                 7.         The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order             of    Forfeiture/Money      Judgment,     and to

amend it as necessary, pursuant to Rule 32.2 of the r'ederal Rules

of Cr_imi nal         Procedure.
            8.      The     Clerk     of   the      Court     shall    forward     three

certified        copies     of      this     Consent        Preliminary        Order    of

Forfeiture/Money          Judgment    to   Assistant        United    States    Attorney

Alexander    J.     Wilson,       Co-Chief     of    the     Money    Laundering       and

Transnational Cri.minal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.




                                 SPACE INTF.mTIONALLY

                                      LEFT BLANK
           9.   The   signature                  page    of   this   Consent         Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute                   o~e    and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:     tz(Z~---
      JACOB R. FIDDELMAN
                                                                     f
                                                                     DATE
                                                                         0/1 </t j
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
       (212) 637-1024

                      (


                          I/';!;.( '/(r,,

                                            Jj
                                                                     ~
                                                                     DATE


                ··~?
By:
      MARLON GEOFFREY KIRTON, CESQ.
                                                                     I c.~,/\1 /! I
                                                                     DATE
      Attorney for Defendant
      Kirton Law Firm
      175 Fulton Avenue, Suite 305
      Hempstead, NY 11550

SO ORDERED:

 ,~ 6/(y&p
HONORABLE ,JOllN G. KOF.I,TL
UNITED STAT~S DISTRICT JUDGE
